Because of a difference of opinion regarding the scope of our ruling in this case, plaintiff's counsel asks us to "add to the order reversing the court below, a definition of the character and extent of the restoration of the destroyed streets which the defendants are required to make." He contends that they should be compelled to fill up solidly the space below the surface of the streets, with soil, supported by stone retaining walls or sloping banks of earth, though in his bill he prayed only for such a restoration as will give to plaintiff "free use [of the streets] in accordance with the terms and conditions of the rights and easements given to him in his deeds." As we shall hereafter show, this is all he could legally require. Neither by the pleadings, nor at the argument, were we asked to decide the present point; nor would this have been possible, if we had been asked, since it was not litigated below, and there neither was nor is any evidence in the record as to how restoration can best be effected. Nevertheless, for the guidance of the court below, we will indicate briefly the procedure to be followed, when evidence has been produced which will enable that tribunal to determine the controlling facts.
Being owners of the fee in the streets, defendants' title (subject to plaintiff's easement) extends, as has been somewhat quaintly said, from the heavens above to the centre of the earth beneath; and this gives them "the right to make any use of the servient soil that does not interfere with the easement": Duross v. Singer, 224 Pa. 573, *Page 111 
575; Mershon v. Fidelity Ins. Trust and Safe Deposit Co.,208 Pa. 292; Mershon v. Walker, 215 Pa. 41; Mercantile Library Co. v. Fidelity Trust Co., 235 Pa. 5. In Mershon v. Walker, supra, where, as here, the excavation in the street had been made before legal proceedings were begun, we held that, since the owner of an easement "cannot complain of any use of the space above or beneath the surface not affecting the rights defined by his deed," we would not require the excavation to be filled up, inasmuch as the chancellor had found as a fact that the cement and flagstones covering the opening gave to plaintiff as full a use of the street as he had before the excavation was made.
Had plaintiff in this case filed his bill before the surface of the streets was destroyed, it would have been the court's duty to prevent their injury; but defendants would still have had the right to excavate below and mechanically support the bed of the streets, for the purpose of acquiring and using the space thus obtained, if this would have been possible without affecting the easement. In fact, however, all use of the streets was destroyed before the bill was filed, and while the conduct of defendants (judged by the present record), was unwarranted in law and inexcusable in morals, nevertheless equity will not compel them to go to the useless expense, without benefit to the plaintiff (if the fact be so), of restoring the streets in the way the latter now insists upon, and, only after this is done, permit them to exercise their legal right of using the space below, if they can so sup port the streets above as to give to plaintiff a passageway of the same character as that which existed before the wrong was done. This course should be compelled, despite the double expense, if it is found to be necessary in order that plaintiff may have the earliest use of his easement to the same extent as before defendants obstructed it; on the other hand, if that use can be restored as quickly and as effectively by erecting at once a permanent support for and reconstructing the bed of *Page 112 
the streets, this course should be pursued, and plaintiff left to a recovery of damages, compensatory in any event, and punitive also, if the facts are found to warrant such an award, for the injury he suffered from the time he was first deprived of the use of the streets until the date of final and complete restoration.
The order heretofore made will stand as the order of the court.